           Case 1:19-cr-00201-DAD-BAM Document 40 Filed 08/07/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   THOMAS M. NEWMAN
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:19-CR-00201-DAD-BAM
12                                Plaintiff,
                                                           PRELIMINARY ORDER OF FORFEITURE
13                        v.
14   LIODAM GONZALEZ,
15                                Defendant.
16

17         Based upon the plea agreement entered into between the United States of America and defendant

18 Liodam Gonzalez, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19         1.      Pursuant to 18 U.S.C. § 924(d)(1), 26 U.S.C. § 5872, and 28 U.S.C. § 2461(c), defendant

20 Liodam Gonzalez’s interest in the following property shall be condemned and forfeited to the United

21 States of America, to be disposed of according to law:

22                 a.     Glock 17, 9mm caliber pistol that was modified with an auto sear, Serial Number

23                        BDLD108,

24                 b.     All machinegun conversion devices, and

25                 c.     All ammunition.

26         2.      The above-listed property constitutes firearms and ammunition involved in or used in any

27 knowing violation of 18 U.S.C. § 922(o) and 26 U.S.C. § 5861(d).

28         3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to
                                                         1
29                                                                              Preliminary Order of Forfeiture


30
           Case 1:19-cr-00201-DAD-BAM Document 40 Filed 08/07/20 Page 2 of 2



 1 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

 2 Customs and Border Protection, in its secure custody and control.

 3          4.      a.      Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local Rule

 4 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of

 5 the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

 6 General may direct shall be posted for at least 30 consecutive days on the official internet government

 7 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

 8 written notice to any person known to have alleged an interest in the property that is the subject of the
 9 order of forfeiture as a substitute for published notice as to those persons so notified.

10                  b.      This notice shall state that any person, other than the defendant, asserting a legal

11 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

12 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

13 within thirty (30) days from receipt of direct written notice, whichever is earlier.

14          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

15 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d)(1), 26 U.S.C. § 5872, and 28 U.S.C.

16 § 2461(c), in which all interests will be addressed.

17 IT IS SO ORDERED.

18
        Dated:     August 7, 2020
19                                                       UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25
26

27

28
                                                            2
29                                                                                   Preliminary Order of Forfeiture


30
